DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 7/22/2020 & 7/29/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
The information disclosure statement filed 7/29/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. The IDS filed on 7/29/2020 was not filed with a copy of the non-patent literature publication listed.
Claim Objections
Applicant’s amendments to the claim 1 have overcome the objection(s) previously set forth. New objections to the claims is/are presented as necessitated by the most recent amendment.
Claim(s) 20 and 25 is/are objected to because of the following informalities: It/they is/are not in the proper Markush format. See MPEP §2173.05(h)(I).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/make and use the invention commensurate in scope with these claims.
Regarding claims 20 & 25, the specification, while being enabling for a ceramic consisting of oxides, nitrides, or carbides; does not reasonably provide enablement for undisclosed “other ceramic materials” or “another ceramic material”.
Case law holds that applicant’s specification must be “commensurately enabling [regardless the scope of the claims]” Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the claims – The claim 20 is directed to the composition of the porous columns and the plates. However, there are only two working examples in the specification. In addition, the specification only discloses the ceramics titanium oxide, alumina, zirconia, titanium nitride, aluminum nitride, boron nitride, silicon carbide, and mixtures thereof. However, the claims are not limited to the disclosed ceramics, but to any “other ceramic material” and any “another ceramic material”.
Amount of direction provided by the inventor –The amount of direction provided does not make it clear how to make or use the invention. There is only two working example present in the specification. Where is no direction as to which “other ceramics” are in possession of the applicant at the time the invention was filed, and would be within the scope of the claimed invention.
The existence of working examples - Only two working examples are provided in the specification. The applicant fails to disclose the composition of said examples. As such, it is unclear what ceramic materials the applicant considers to be within the scope of the invention.
In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.
Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use/make and use the invention commensurate in scope with these claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or
Claim 16 recites the limitation "said constant thickness" in line 5.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “thickness (e)” of line 3; or another thickness. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 25 is/are not in the proper Markush format. See MPEP §2173.05(h)(I). As such, the claim is indefinite for failing to distinctly claim the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 3 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites the limitation: “wherein the porous rigid columns possess transverse dimensions that are constant or that vary along their length”.
The limitation includes as alternatives either constant or varying length. As such, the claim includes all possible variation of the porous rigid columns of claim 1.
claim(s) 3 fail(s) to further limit the subject matter of claim 1 upon which it depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6, 8-11, 14-15, 18-21, 23, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040076874 A1 by Nickel et. al.
Regarding claim(s) 1, Nickel teaches a separator element for obtaining molecular and/or particulate separation of a fluid medium for treatment into a filtrate and a retentate (see Fig. 2, filtrate outlet 3 & retentate stream 2),
the element (see Title) comprising:
an inlet plate and an outlet plate supporting between them (see ¶ [0035] “The capillaries are combined at their endings by perforated plates,”):
at least two porous rigid columns (capillaries/porous ceramic support) (see ¶ [0035] “at least one bundle of ceramic capillaries,”) made of the same material (see ¶ [0053]-[0054], below, the plates and the capillaries are made of ceramic material; see also ¶ [0002] “Ceramic filter elements have an asymmetric structure in which thin membrane layers are applied, with one or more intermediate layers, to a porous ceramic support. The porous ceramic support determines the external shape and the mechanical stability.”),
the at least to porous rigid columns (capillaries) positioned side by side (see Fig. 2, capillaries 5) to define, outside their outside walls, a volume for recovering the filtrate (see Fig. 2, filtrate outlet 3; see also ¶ [0039] “the housing having … inlet and/or outlet pipe(s) connected to the interspace between the capillaries for a second material flow.”),
where each column (capillary) presents, internally, at least one open structure for passing a flow of the fluid medium (see ¶ [0039] “the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow”),
opening out in one of the ends of the porous column (capillary) for inlet of the fluid medium for treatment, and in the other, end for outlet of the retentate (see ¶ [0020] “Ceramic filter elements are arranged parallel in housings. The result is a module which contains connections for feed and discharge (retentate) and a connection for the filtrate (permeate)”; see also ¶ [0039] “the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow and inlet and/or outlet pipe(s) connected to the interspace between the capillaries for a second material flow.”), and
wherein the element comprises a single-piece rigid structure made as a single piece that is uniform and continuous throughout, without any bonds or exogenous additions (see ¶ [0053]-[0054] “For the production of the capillary bundle, unsintered ceramic perforated plates may also be used. For this purpose, the ceramic capillaries are inserted into the perforated plate. The thermal treatment at the sintering temperature of the perforated plate is then effected, said perforated plate shrinking onto the capillaries as a result of its shrinkage, so that a mechanically stable and tight connection forms. It is also possible to insert unsintered ceramic capillaries into unsintered ceramic perforated plates and then to fire both together (co-firing).”; emphasis added; the apparatus reads on the claim limitations, because the capillaries/columns and the plates are formed from the same material, an unsintered ceramic, and are formed at the same time by a single heat treatment, they are co-fired).
Regarding claim(s) 2, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous rigid columns (capillaries) possess outside shapes that are constant along their length (see ¶ [0002]-[0018] “Ceramic filter elements have an asymmetric structure in which thin membrane layers are applied, with one or more intermediate layers, to a porous ceramic support. The porous ceramic support determines the external shape and the mechanical stability. Customary embodiments are: Tubes[.] Tubes are produced by extrusion. The most widely used dimensions are: 1-channel tubes: external diameter (ED)/internal diameter (ID)=10 mm/7 mm, 7-channel tubes ED/channel diameter (CD)=25 mm/7 mm, 19-channel tubes ED/CD=25 mm/3.5 mm or larger. [0008] The length of the industrially used filter elements is up to 1.00 m, in some cases up to 1.20 m. Honeycombs … Capillaries … Hollow fibers”).
Regarding claim(s) 3, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous rigid columns (capillaries) possess transverse dimensions that are constant or that vary along their length (see Fig. 2, 5-6, & 8; showing the capillaries as constant width tubes which read on the claimed invention).
Regarding claim(s) 4, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the plates are made out of the same material as the porous columns (capillaries) so as to have identity and continuity of material and of porous texture between the plates and the columns (capillaries), the material of the plates not being separate fittings (see ¶ [0054] “It is also possible to insert unsintered ceramic capillaries into unsintered ceramic perforated plates and then to fire both together (co-firing).”; the apparatus reads on the claim limitations, because the capillaries/columns and the plates are formed from the same material, an unsintered ceramic, and are formed at the same time, co-fired).
Regarding claim(s) 5, Nickel teaches the element according to claim 1.
Nickel further teaches wherein each plate has an outside face that is sealed and in contact with the fluid medium for treatment or with the retentate (see ¶ [0066] “the end faces of the perforated plates are sealed gas-tight by means of a glass.”).
Regarding claim(s) 6, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the plates possess a right section that is circular (see Figs. 4-6, showing the preferred circular plate).
Regarding claim(s) 8, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) are secured to one another via at least one connection bridge (see Fig. 2 & 6, 7a & 8, baffle plates 6) made of the same material as the plates and the columns (capillaries) (see ¶ [0068] “These ceramic film strips 13 have a thickness of 2 mm. The combination of capillaries 9 and strips 13 are then wound into a bundle, as shown in FIG. 8. As a result of the staggered mounting of film strips 13, chambers separated by baffle plates 6 (which also function as spacers)”; because the baffle plates 6, the plates, and the columns (capillaries) are made of ceramic, then the limitation is taught by the prior art).
Regarding claim(s) 10, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) possesses transverse dimensions that are identical (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Regarding claim(s) 11, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) are cylindrical in shape (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Regarding claim(s) 14, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) possess internal open structures for passing a flow of the fluid medium (see ¶ [0039] “the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow”; see also Fig. 2, feed flow 1, passes through the porous columns 5, and retentate flow 2) which structures are identical for all of the porous columns (capillaries) or different for at least one of the porous columns (capillaries) (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Regarding claim(s) 15, Nickel teaches the element according to claim 1.
Nickel further teaches wherein each porous column (capillary) includes a single channel as its open structure (see Fig. 1A-1B; see also ¶ [0016] “Capillaries having an external diameter of 10 mm to about 1 mm can be produced by extrusion. By approximately maintaining the ratio ID/ED=7/10, a high internal pressure resistance comparable with that of single-channel tubes is obtained in the case of the capillaries after firing. The capillaries are rigid and can be individually handled.”; teaching that the capillaries of the preferred embodiment have a single-channel).
Regarding claim(s) 18, Nickel teaches the element according to claim 1.
Nickel further teaches further comprising at least one separator layer (see Fig. 1, membrane M) for the fluid medium that is deposited continuously on the surface of the open structure that comes into contact with the fluid medium and (see ¶ [0020] “the membrane is applied to the inside of the channel and filtration is effected from the inside outwards.”).
Regarding claim(s) 19, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) and the plates are made of organic material (see ¶ [0066] “Sintered porous capillaries having an external diameter of 2.9 mm and an internal diameter of 2.0 mm, comprising 99.8% of alumina, are cut to a length of 320 mm. The perforated plates (FIG. 4) at the ends of the capillary bundle consist of dense alumina. They have an external diameter of 32 mm and 55 holes are arranged uniformly in segments and having a diameter of 2.9 mm. Both materials have a linear coefficient of thermal expansion of (7.6-7.8) 10^-6K^-1. For the production of the perforated plates, alumina powder having a mean particle size of 0.8 µm, doped with MgO, is extruded in stiff-plastic form. For plastication of the alumina, the latter is introduced together with 5% of water-soluble cellulose, 3% of nonionic surfactant, 2% of wax and 10% of water into a twin-screw kneader.”; after sintering the residual water-soluble cellulose and the combustion products of the cellulose read on the organic material claimed).
Regarding claim(s) 20, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) and the plates are made of a ceramic selected from the group consisting of oxides, nitrides, carbides, or other ceramic materials, and mixtures thereof, and in particular from titanium oxide, alumina, zirconia, and mixtures thereof, titanium nitride, aluminum nitride, boron nitride, and silicon carbide, possibly mixed with some other ceramic material (see ¶ [0066] “Sintered porous capillaries having an external diameter of 2.9 mm and an internal diameter of 2.0 mm, comprising 99.8% of alumina, are cut to a length of 320 mm. The perforated plates (FIG. 4) at the ends of the capillary bundle consist of dense alumina. … During the sintering process, all the organic material burns away and the perforated plate shrinks onto the capillaries. A strong connection forms. Finally, the end faces of the perforated plates are sealed gas-tight by means of a glass. FIG. 6 shows an embodiment with spacers for controlling the flow between the capillaries.”).
Regarding claim(s) 21, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) and the plates are made of a non-metallic inorganic material (see ¶ [0035] “at least one bundle of ceramic capillaries,”; and see ¶ [0053]-[0054] “For the production of the capillary bundle, unsintered ceramic perforated plates may also be used. For this purpose, the ceramic capillaries are inserted into the perforated plate. The thermal treatment at the sintering temperature of the perforated plate is then effected, said perforated plate shrinking onto the capillaries as a result of its shrinkage, so that a mechanically stable and tight connection forms. It is also possible to insert unsintered ceramic capillaries into unsintered ceramic perforated plates and then to fire both together (co-firing).”; the apparatus reads on the claim limitations, because the capillaries/columns and the plates are formed from the same material, an unsintered ceramic, and are formed at the same time, co-fired),
Regarding claim(s) 23, Nickel teaches the separator module of claim 1.
Nickel further teaches a device comprising:
a casing (housing) (see ¶ [0020] “Ceramic filter elements are arranged parallel in housings.”) having:
at least one single-piece element in accordance with claim 1 (see claim 1, above),
having each plate mounted in a sealing gasket (see ¶ [0060] “The housing may consist of stainless steel and the sealing of feed space and permeation space can be effected by an elastomer O-ring”; and ¶ [0035] “The capillaries are combined at their endings by perforated plates, and a housing, which encloses the bundle”); and having
at least two porous rigid columns (capillaries) positioned side by side where the outside walls of the columns (capillaries), the inside faces of the plates, and of the casing define a peripheral space for recovering the filtrate (see ¶ [0035] “The present invention concerns a separation module which contains at least one bundle of ceramic capillaries, in which a distance is established between the capillary tubes by joining, which is essential to the invention. The capillaries are combined at their endings by perforated plates, and a housing, which encloses the bundle, the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow and inlet and/or outlet pipe(s) connected to the interspace between the capillaries for a second material flow.”).
Regarding claim(s) 25, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) and the plates are made of a ceramic selected from the group consisting of titanium oxide, alumina, zirconia, and mixtures thereof, titanium nitride, aluminum nitride, boron nitride, and silicon carbide (see ¶ [0066] “Sintered porous capillaries having an external diameter of 2.9 mm and an internal diameter of 2.0 mm, comprising 99.8% of alumina, are cut to a length of 320 mm. The perforated plates (FIG. 4) at the ends of the capillary bundle consist of dense alumina. … During the sintering process, all the organic material burns away and the perforated plate shrinks onto the capillaries. A strong connection forms. Finally, the end faces of the perforated plates are sealed gas-tight by means of a glass. FIG. 6 shows an embodiment with spacers for controlling the flow between the capillaries.”).
Regarding claim(s) 28, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous columns (capillaries) are of shapes that are identical (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7, 12-13, 16-17, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040076874 A1 by Nickel et. al.
Regarding claim(s) 3, Nickel teaches the element according to claim 1.
Nickel further teaches wherein the porous rigid columns (capillaries) possess transverse dimensions that are constant or that vary along their length (see Fig. 2, 5-6, & 8; showing the capillaries as constant width tubes which read on the claimed invention).
Nickel is silent as to the alternative limitation of wherein the porous rigid columns (capillaries) possess transverse dimensions that vary along their length.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 7, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the plates possess a right section that is non-circular.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
In the current case, the change from a circular plate to a non-circular plate would have been an obvious change in the relative dimension of the apparatus, for example to form a non-circular elliptical plate would merely change the relative location of foci of the shape from overlapping (the circle) to spread apart. There would be no change in the performance of the apparatus, because the filtering area would not change with the shape change of the plates.
Regarding claim(s) 12, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the porous columns (capillaries) are helical in shape.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 13, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the porous columns (capillaries) are intertwined together.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 16, Nickel teaches the element according to claim 15.
Nickel further teaches wherein the channels of the porous columns (capillaries) for each porous column (capillary) define a constant thickness of porous material lying in the range 0.25 mm to 5 mm (see ¶ [0045] “If capillaries having a length of 1 m, an external diameter of 1 mm and an internal diameter of 0.7 mm are used”; for a thickness of the porous column of 0.25 as claimed),
Nickel is silent as to the distance between the porous columns (capillaries) lies in the range 0.125 mm to 10 mm However, Nickel teaches where the distance between the porous columns (capillaries) is in the range of less than 3 mm (see ¶ [0060] “The distance between the capillaries in the bundle is preferably <3 mm.”).
The claimed range overlaps or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the distance between the porous columns (capillaries) in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding claim(s) 17, Nickel teaches the element according to claim 1.
The preferred embodiment of Nickel discloses the claimed invention except for where each porous column includes as its open structure channels all having a peripheral wall facing the outside wall of the porous column.
However, Nickel further teaches where that the single-channeled columns of the preferred embodiment is an art recognized equivalent of other embodiments where the each porous column (the porous ceramic support; ¶ [0002] “Ceramic filter elements have an asymmetric structure in which thin membrane layers are applied, with one or more intermediate layers, to a porous ceramic support. The porous ceramic support determines the external shape and the mechanical stability.) includes as its open structure channels all having a peripheral wall facing the outside wall of the porous column (see ¶ [0002]-[0008] “Customary embodiments are: tubes [0004] Tubes are produced by extrusion. The most widely used dimensions are: 1-channel tubes: external diameter (ED)/internal diameter (ID) = 10 mm/7 mm, 7-channel tubes ED/channel diameter (CD) = 25 mm/7 mm, 19-channel tubes ED/CD=25 mm/3.5 mm or larger.”; and ¶ [0016]-[0017] “[0016] Capillaries having an external diameter of 10 mm to about 1 mm can be produced by extrusion. By approximately maintaining the ratio ID/ED=7/10, a high internal pressure resistance comparable with that of single-channel tubes is obtained in the case of the capillaries after firing. The capillaries are rigid and can be individually handled. A special method is melt extrusion…”; because the many channeled ceramic filter elements and the single channeled ceramic filters are “customary embodiments, then they are art recognized equivalents).
It has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute the single-channeled column of the preferred embodiment of Nickel with a multi-channeled column, since the equivalence of the single-channeled column and multi-channeled column for their use for the same purpose in the prior art is known and disclosed. Therefore, the selection of any known equivalents to the columns of the preferred embodiment of Nickel would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.
Regarding claim(s) 27, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the porous columns (capillaries) are of shapes that vary along their length.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 29, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the porous columns (capillaries) possess transverse dimensions that are different.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040076874 A1 by Nickel et. al, in further view of US Patent No. 3963622 by Baudet et. al.
Regarding claim(s) 12, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the porous columns (capillaries) are helical in shape.
However, Baudet teaches a separation element comprising helical shaped porous columns (see column 3, line(s) 33-34 “A first type of hollow fibre assembly or cord is represented in FIG. 1. This is a cord comprising two hollow fibres twisted in the form of a helix”) in order to break up boundary layers in the surrounding fluid and improve fractionating (see Abstract “The twists in the hollow filters tend to break up boundary layers around the hollow fibers and improve the fractionating.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the parallel porous columns of Nickel, for another, helical porous columns as taught by Baudet, to yield the predictable results of break up boundary layers in the surrounding fluid and improve fractionating. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to parallel porous columns of Nickel would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding claim(s) 13, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the porous columns (capillaries) are intertwined together.
However, Baudet teaches a separation element comprising intertwined porous columns (see Fig. 10; see also column 3, line(s) 47-56 “A third type of hollow fibre assembly is shown in FIG. 10, in which four hollow fibres are divided into two groups each of two fibres, to form two cords, the two fibres of each cord being twisted in a helix of a given direction, and, moreover, the two thus formed cords are twisted together along a curve which also resembles a helix but is twisted in the opposite direction to the helices of the two cords, thus forming a double cord. The process D below describes the production of double cords of this type”) in order to break up boundary layers in the surrounding fluid and improve fractionating (see Abstract “The twists in the hollow filters tend to break up boundary layers around the hollow fibers and improve the fractionating.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the parallel porous columns of Nickel, for another, intertwined porous columns as taught by Baudet, to yield the predictable results of break up boundary layers in the surrounding fluid and improve fractionating. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to parallel porous columns of Nickel would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040076874 A1 by Nickel et. al., in further view of US Patent No. 4822692 by Koehler.
Regarding claim(s) 22 & 26, Nickel teaches the element according to claim 1.
Nickel is silent as to wherein the porous columns (capillaries) and the plates are made of a pure metal; or in the form of an alloy of a plurality of these metals, or of stainless steel; particularly such as aluminum, zinc, copper, or titanium or in the form of an alloy of a plurality of these metals, or of stainless steel.
However, Koehler teaches where porous metal filters (see column 1, line(s) 12-14 “this invention is directed to seamless porous metal filters and a method for making them.”), particularly of stainless steel are known in the prior art to be used in order to provide a filter with a combination of mechanical strength, resistance to high temperatures and/or resistance to chemical attack (see column 1, line(s) 16-24 “Metal filters have long been used for a variety of applications. For example, porous stainless steel filters prepared 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the sintered ceramic of Nickel, for another, a sintered metal, stainless steel, as taught by Koehler, to yield the predictable results of a filter with a combination of mechanical strength, resistance to high temperatures and/or resistance to chemical attack. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the material of the apparatus of Nickel would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Response to Amendment
Applicant’s amendments to the claims have overcome the objection(s) previously set forth. New objections to the claims is/are presented as necessitated by the most recent amendment.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(b) previously set forth.
New rejections under 35 U.S.C. § 112(b) & 103 are presented as necessitated by the most recent amendment.
After further consideration, new rejections under 35 USC § 112(a), 112(b) & 112(d) are presented.
Response to Arguments
Applicant’s arguments, see page(s) 10-15, with respect to the rejection(s) of the claims under 35 USC § 102 and 103 have been fully considered, but they are not persuasive.
Applicant argues that the perforated plate and the capillaries are not uniform continuous, without any bonds or exogenous additions, in Nickel, see pages 10-13. However, Nickel clearly teaches where the plate and the capillaries are formed from a single sintered material during a single sintering step (see ¶ [0054] 
In response to applicant's arguments against the references individually, pages 14-15, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773